Citation Nr: 0534875	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  99-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial compensable evaluation for an 
abdominal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to July 
1997.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2001, on appeal from rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan in January 1998 and March 1999.  
The issues currently on appeal were remanded to the RO by the 
Board in decisions dated in July 2001 and January 2004.  


FINDINGS OF FACT

1.  A cervical spine disorder is not attributable to service 
and arthritis of the cervical spine was not shown within one 
year of separation from service.  

2.  A lumbar spine disorder is not attributable to service

3.  The veteran's abdominal scar is not tender or painful; it 
is not associated with underlying soft tissue damage; it is 
not unstable; and it does not cause limited motion or any 
other limitation of function.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service and arthritis of the cervical spine may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A lumbar spine disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  The criteria for a compensable rating for abdominal scar 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 780, 7805 (2002 and 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a July 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the July 2004 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA medical records have been obtained and the 
veteran has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
claimant in this case. 




Service Connection

The service medical records reveal that in January 1989, the 
veteran complained of having right neck and shoulder pain.  

In May 1991, the veteran was in a motor vehicle accident.  
She complained of having neck and left shoulder pain for one 
day.  Physical examination revealed mild cervical paraspinal 
arm spasm and pain with shoulder movement.  The assessment 
was cervical and left shoulder strain.  

With regard to the back, the veteran was treated for 
complaints of low back pain after a 6 mile road march.  
Physical examination was negative.  The assessment was back 
strain.  

In April 1992, the veteran complained of neck pain.  In May 
1992, she complained of back and neck pain.  

In May 1994, the veteran was in another motor vehicle 
accident.  However, she denied having neck or back pain.  

On March 5, 1997, it was noted that the veteran had injured 
her neck, back, and shoulder in a motor vehicle accident in 
May 1991, and had complaints of chronic pain.  On March 26, 
1997, it was noted that the veteran had chronic muscular pain 
in the neck pain and shoulder and had a history of a whiplash 
injury to the neck, back, and shoulder.  In April 1997, the 
veteran complained of back and neck pain.  In June 1997, 
chronic pain of the neck, back, and shoulder was noted.  

The separation examination showed that the spine was normal.  

Following service, VA treatment records show that in 
September 1997, the veteran was seen for complaints of 
multiple joint pain.  The diagnosis was chronic pain 
syndrome.  

The veteran was afforded a VA general medical examination in 
October 1997.  At that time, she complained of having neck 
and back pain.  She reported that she was taking pain 
medication.  The examiner reviewed her service history.  
Physical examination of the cervical spine was normal.  
Physical examination of the lumbar spine revealed limitation 
of motion.  X-rays of the cervical, thoracic, and lumbar 
spine were normal.  The diagnosis was subjective pain in the 
neck, back and shoulders without any evidence of arthritis or 
traumatic residual.  

VA treatment records show that the veteran was seen in 
November 1997, with complaints of neck pain and spasm.  In 
June 1998, she was seen for complaints of cervical muscle 
spasm.  

In December 2001, the veteran was afforded a VA spine 
examination to resolve whether she had cervical and/or lumbar 
spine disabilities that were related to service.  

The veteran complained of neck and back pain.  The examiner 
reviewed her history as well as the claims file.  Examination 
of the cervical spine revealed no spasm, but there was 
limitation of motion.  Neurologic examination was negative.  
Examination of the lumbar spine revealed no spasm, but there 
was limitation of motion.  Neurologic examination as 
negative.  X-rays of the lumbar and cervical spine were 
normal.  A computerized tomography (CT) of the cervical spine 
was obtained and revealed some mild degenerative disease with 
possible mild foraminal narrowing at C5-6.  CT scan of the 
lumbar spine revealed no abnormalities.  The diagnosis was 
history of automobile accident on two occasions with 
continued complaint of pain in the neck and lower back.  

The examiner opined that objectively, there was inconsistent 
physical presentation with a minimal degree of degenerative 
changes in the cervical spine.  Objectively, the lumbosacral 
spine was normal without any evidence of traumatic pathology.  
It was the examiner's opinion that the veteran's current 
physical complaints were not likely to be related to the 
veteran's period of service.  The clinical presentations were 
somewhat inconsistent with the type of injury described by 
the veteran, and in the absence of skeletal injuries, the 
soft tissue type of injuries were very unlikely to take such 
a long time for relief in spite of the extensive treatment, 
which the veteran had obtained since the injuries.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, arthritis will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, she does not have medical 
expertise.  Therefore, she cannot provide a competent opinion 
regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran was involved in motor vehicle accidents during 
service.  She complained of back and neck pain after the 
first accident.  The assessment was cervical strain.  The 
veteran also was diagnosed as having back strain during 
service.  She continued to complaint of neck and back pain 
and was noted to have chronic muscular pain.  The spine was 
clinically normal at separation.  Post-service, the veteran 
also reported having back and neck pain as well as spasm.  As 
noted, to resolve the nature of any spine disability and the 
etiology thereof, she was afforded a VA examination.  On 
examination, she demonstrated limitation of motion of the 
neck and spine.  A CT of the cervical spine revealed 
degenerative changes.  X-rays and CT of the lumbar spine were 
normal.  The examiner determined that any current lumbar or 
cervical spine disability was not related to service.  The 
examiner reviewed the claims file, performed physical 
examination, and provided an explanation for the 
determination.  The examiner found that the clinical 
presentations were somewhat inconsistent with the type of 
injury described by the veteran and in the absence of 
skeletal injuries, the soft tissue type of injuries were very 
unlikely to take such a long time for relief in spite of the 
extensive treatment, which the veteran had obtained since the 
injuries.  Thus, the examiner concluded that there was no 
etiological relationship of current findings on examination 
to service.  

In sum, there were inservice neck and back complaints, and 
diagnoses.  There was no diagnosis of arthritis during 
service or within one year thereof.  Current examination 
revealed neck and back complaints and CT revealed 
degenerative changes of the cervical spine, however, the VA 
examiner, a medical professional, determined that they were 
unrelated to any inservice incident.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms, 
she does not have medical expertise.  Therefore, she cannot 
provide a competent opinion regarding diagnosis and 
causation.  

The veteran maintains that she has neck and back disorders 
which were incurred during service.  There is no competent 
medical evidence of any link between current diagnoses and 
service.  As noted, the veteran is not competent to make this 
causal link or to state the etiology of any current neck and 
back disabilities.  The competent medical evidence shows that 
any current neck and back disabilities are not related to 
service.  A VA medical examination and opinion were obtained 
to make this assessment.  The Board attaches significant 
probative value to this opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

As the competent evidence establishes that there is no nexus 
between any current cervical spine and lumbar spine 
disabilities and service, and since competent evidence does 
not reflect that arthritis of the cervical spine was shown 
within one year of separation from service, service 
connection is not warranted for cervical spine and/or lumbar 
spine disability.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Evaluation of Abdominal Scar

During service, in March 1996, the veteran delivered a child 
via cesarean section.  

Following service separation, in October 1997, the veteran 
was afforded a VA general medical examination.  Examination 
of the abdomen revealed that it was soft and nontender.  

Also, in October 1997, the veteran was afforded a 
gynecological examination.  The veteran reported having 
abdominal pains.  She reported that she had had these pains 
since the delivery of her second child.  The pains were 
located near her cesarean section incision.  She indicated 
that the pains were constant and sometimes sharp.  She also 
stated that she had numbness in that area.  Physical 
examination of the abdomen revealed that the veteran had a 
scar from her cesarean section.  The abdomen was not tender 
and there were no masses.  The diagnosis was status 
postoperative cesarean section; abdominal pains since surgery 
of unknown etiology.  

In a January 1998 rating decision, service connection was 
granted for an abdominal scar, secondary to cesarean section.  
A noncompensable rating was assigned effective January 1997.  

In February 1999, the veteran was afforded a VA gynecological 
examination.  However, only a breast examination was 
performed.  

In December 2001, the veteran was afforded a VA scar 
examination.  The record was reviewed.  With regard to her 
abdomen, the veteran complained of no discomfort related to 
her abdominal scar per se, but there was an area an inch 
above the scar which was of extreme sensitivity in deeper-
seated tissue, making her unable to wear seat belts without 
discomfort.  The examiner noted that she reported 
unpredictably sharp shooting pains in the area of the lower 
abdomen which radiated from the sensitive area.  Chronically, 
the area was somewhat numb.  Physical examination revealed 
that the abdominal scar was skin colored to lighter than skin 
colored.  It was 10 centimeters in length.  There was slight 
depression.  On palpation, the area was not symptomatic.  
However, there was an area of exquisite sensitivity which was 
approximately one inch cephalad, that is, toward the head of 
the veteran, which could be elicited regularly in the same 
area, suggesting that the discomfort related to her abdomen 
was superior to the scar and not in the scar.  The diagnosis 
was abdominal scar.  Again, it was noted that the sensitivity 
was not in the scar itself.  A gynecological examination was 
recommended.  

In August 2002, the veteran was afforded a gynecological 
examination.  It was noted that the veteran had diffuse 
pelvic discomfort.  The assessment was pelvic pain, following 
cesarean section.  The examiner stated that the cesarean 
section scar was not related to the pelvic pain.  The veteran 
was recommended for further testing to determine the etiology 
of her pelvic pain which were thought to be related to pelvic 
adhesions.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a staged rating is not 
warranted.  

The veteran is rated based on scarring.  There has been a 
change in the rating criteria during the pendency of the 
appeal.  Since there was a change in regulation during the 
pendency of this appeal, the Board must consider each version 
of the regulation that is more favorable to the claim.  
However, the effective date of a liberalizing regulation may 
be no later than the effective date of the regulation.  In 
this case, neither version is more favorable to the veteran. 

Prior to August 30, 2002, scars were evaluated as follows.

Disfiguring scars of the head, face and neck were rated under 
Diagnostic Code 7800.  The veteran does not have this type of 
scar.  Scars from burns were rated under Diagnostic Codes 
7801-7802.  The veteran does not have this type of scar.  
Scars which are superficial, poorly nourished, with repeated 
ulceration were rated under Diagnostic Code 7803.  The 
veteran does not have this type of scar.

Scars which are superficial, tender and painful on objective 
demonstration were rated as 10 percent disabling under 
Diagnostic Code 7804.  Under Diagnostic Code 7805, scars are 
rated based on the limitation of function of the part 
affected.  

As of, August 30, 2002, the diagnostic codes governing 
scarring were amended.  Under the new criteria, scars, other 
than head, face, or neck, that are deep or that cause limited 
motion warrant a 10 percent rating if the area or areas 
exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2005).  Scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  A 
10 percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  Scars may also be rated based on 
limitation of function of the affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2005).

In this case, the veteran has an abdominal scar which is 
slightly depressed, but otherwise asymptomatic.  It is 10 
centimeters long.  Although the veteran complains of 
abdominal pain/pelvic pain, the VA examiners have determined 
that the complaints of pain and sensitivity are not due to 
the scar, but are related to other medical problems.  The 
veteran's scar is not tender or painful.  It is not 
associated with underlying soft tissue damage.  It is not 
unstable.  It does not cause limited motion or any other 
limitation of function.  As such, the criteria for a 
compensable rating are not met under either the old or new 
rating criteria; thus neither version is more favorable to 
her.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a compensable 
rating.


ORDER

Service connection for a neck disorder is denied.  

Service connection for a back disorder is denied.  

A compensable rating for abdominal scar is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


